Citation Nr: 0930343	
Decision Date: 08/13/09    Archive Date: 08/19/09

DOCKET NO.  07-11 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a thoracic spine 
disability.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1967 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin. 

The Board notes the Veteran was represented by the American 
Legion throughout the pendency of this appeal.  The American 
Legion in a July 2009 statement, however, withdrew its 
representation of the current appeal. 

The matter of service connection for hypertension is not 
currently before the Board as the Veteran did not timely file 
a notice of disagreement.


FINDINGS OF FACT

1.  The Veteran had pre-service trauma to his back when he 
fell out of a tree a few years prior to induction into the 
military.

2.  The Veteran entered the military with pre-existing 
diagnoses including dorsal kyphosis and scoliosis.

3.  The Veteran currently has thoracic spine conditions, to 
include compression fractures at multiple thoracic levels, 
kyphosis, scoliosis and degenerative joint disease (DJD).

4.  The preponderance of the evidence indicates that at least 
some of the Veteran's thoracic spine disabilities pre-existed 
service, but were aggravated beyond the natural progression 
due to his military service and caused the additional 
conditions he has currently.




CONCLUSION OF LAW

The Veteran's thoracic spine disabilities were aggravated by 
active service and, therefore, service connection is 
warranted.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

Service Connection (Thoracic Spine)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable here because the earliest 
evidence of the Veteran's arthritis is decades after service. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

Here, the Veteran concedes he suffered a back injury a few 
years prior to induction into the military.  Specifically, 
the Veteran fell out of a tree and injured his thoracic 
spine.  He contends, however, that whatever injuries he 
sustained at that time were aggravated by the harsh physical 
regimen of boot camp during his military service.  He further 
alleges chronic back pain ever since his military service.  

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

A veteran who served during wartime service after December 
31, 1946, is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1111, 1137 
(West 2002).  The presumption of soundness, however, attaches 
only where there has been an induction medical examination 
during which the disability about which the Veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).

The Board notes, regrettably, the Veteran's service treatment 
records are partially unavailable due to a fire-related 
incident.  Where "service medical records are presumed 
destroyed . . . the BVA's [Board's] obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the Veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

In this case, the salvageable service treatment records 
indicate the Veteran received a pre-induction examination in 
November 1966, which notes mild dorsal kyphosis. X-rays taken 
in July 1967 at the time of his induction, moreover, reveal 
minimal anterior wedging of the lower thoracic vertebral 
bodies and moderate scoliosis.  The Veteran, at that time, 
reported falling out of a tree 3 years prior.  The examiner 
noted fairly prominent kyphosis with scoliosis.  During his 
military service, the Veteran complained of back pain and 
treated for back strain on at least one occasion, but the 
Veteran alleges his chronic back pain persisted even after 
separation from the military.  On separation, the Veteran 
indicated "recurrent back pain" on his self-reported 
medical history form, but no actual diagnosis was rendered at 
that time. 

Due to the clear medical evidence that the Veteran's thoracic 
spine conditions were pre-existing, as was noted on the 
Veteran's 1966 pre-induction examination and 1967 x-rays, the 
presumption of soundness does not attach.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a).  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.  See 
38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 
Vet. App. 398, 402 (1995).  Temporary or intermittent flare-
ups of a pre-existing injury or disease are not sufficient to 
be considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).

Also, as noted in a decision of the United States Court of 
Appeals for the Federal Circuit (Federal Circuit), Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004):  

. . . if a preexisting disorder is noted 
upon entry into service, the veteran 
cannot bring a claim for service 
connection for that disorder, but the 
veteran may bring a claim for service-
connected aggravation of that disorder.  
In that case section 1153 applies and the 
burden falls on the veteran to establish 
aggravation.  See Jensen v. Brown, 19 
F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under section 
1153 arises, the burden shifts to the 
government to show a lack of aggravation 
by establishing "that the increase in 
disability is due to the natural progress 
of the disease."  38 U.S.C. § 1153; see 
also 38 C.F.R. § 3.306; Jensen, 19 F.3d 
at 1417.  

Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

The crucial inquiry here then is whether there is medical 
evidence that the Veteran's pre-existing kyphosis and 
scoliosis of the thoracic spine were permanently aggravated 
beyond natural progression due to any incident of the 
Veteran's military service.  Resolving all reasonable doubt 
in favor of the Veteran, the Board concludes they were.

As indicated above, the service treatment records indicate 
pre-existing thoracic spine disabilities and at least one in-
service treatment for back strain.  After service, the 
Veteran was treated for many other medical conditions, but 
did not seek treatment for or complain of back pain until 
1991, over two decades after service.  At that time, in 
January 1991, the Veteran sought private treatment for low 
back pain indicating he was bending over at work cleaning up 
and felt immediate pain.  

After the one isolated complaint, treatment records are again 
silent for back complaints until 1999, eight years later.  At 
that time, the Veteran complained of paresthesias of the 
right side of his body and was ultimately diagnosed with 
Parkinson's disease.  MRIs taken at that time also revealed 
thoracic spine compression fractures at multiple levels.  The 
report notes the Veteran's adolescence injury of falling out 
of a tree, but does not note any military-related incident.  
From 1999 to 2001 the Veteran was treated for back pain 
related to scoliosis, kyphosis and the compression fractures.  
A March 2001 x-ray report also indicated disc space 
narrowing.  With regard to etiology, the private treatment 
records note the tree falling injury and, at least one doctor 
indicates a possible connection to his Parkinson's disease.  
More specifically, in October 2000 the Veteran's private 
doctor indicated the Veteran's Parkinson's disease may be 
aggravating his back conditions. 

VA outpatient treatment records are similarly silent for any 
complaints, treatment or diagnoses of back pain until decades 
after service.  A July 2002 x-ray report indicates old 
compression fractures at several levels of his thoracic spine 
producing exaggerated kyphosis.  A February 2005 VA 
outpatient treatment record also notes the diagnosis of 
scoliosis.  The Veteran has also been diagnoses with 
degenerative disc disease (DDD) of the thoracic and lumbar 
spine. 

The Veteran was afforded several VA examinations in support 
of his claim.  In July 2005, the VA examiner diagnosed the 
Veteran with thoracic spine degenerative joint disease (DJD) 
with compression fractures and kyphosis, preexisting injury.  
The examiner opined that his conditions were "at least as 
likely as not aggravated by military service and aggravated 
on a permanent basis."  

This opinion was based on the premise that the Veteran had a 
subsequent injury to his back in boot camp, which is not 
supported in the record.  Indeed, the Veteran does not allege 
an in-service injury, but rather indicates he suffered with 
chronic back pain due to the physical demands of boot camp.  
A medical opinion based on an inaccurate factual premise is 
not probative. Reonal v. Brown, 5 Vet. App. 458, 460-61 
(1993).

The RO asked the examiner to issue an addendum after 
reviewing the service treatment records. In October 2005, the 
examiner changed his opinion and instead indicated that he 
was "unable to resolve this without resort to mere 
speculation." 

In support of his claim, the Veteran submitted a September 
2006 statement by his private physician, Dr. Nogler, who 
opined as follows:

It is my medical opinion, that it is at least as 
likely as not, that [the Veteran'] preexisting 
scoliosis and kyphoscoliosis diagnosed prior to 
his service and within days after entry to his 
service, was aggravated beyond its normal 
progression by the physical requirements of Boot 
Camp....The diagnosis of scoliosis and 
kyphoscoliosis of the back, put [the Veteran] at a 
significant mechanical disadvantage and the 
physical strain of such training certainly can 
lead to early degenerative changes in the back and 
ultimately spondylosis.  I believe it is at least 
as likely as not that this is what has happened 
with [the Veteran] and his current back 
disability.  

In rendering his opinion, Dr. Nogler indicated he reviewed 
the Veteran's service treatment records and the RO's rating 
November 2005 decision.  It appears Dr. Nogler not only 
relied on the Veteran's claims folder, but his own personal 
treatment history with the Veteran.  Although the Veteran 
did not seek private treatment until decades after service, 
as indicated above, private treating providers did note a 
history of chronic back pain starting during his military 
service.

The RO afforded the Veteran an additional VA examination in 
February 2008 in attempts to resolve the conflicting medical 
evidence.  The February 2008 examiner diagnosed the Veteran 
with pre-service conditions of kyphosis and scoliosis, and a 
post-service condition of DDD.  In regard to etiology, the 
examiner opined as follows:

It is my opinion that it is not at least as likely 
as not that the Veteran's pre-service thoracic 
spine condition was aggravated during military 
service.  Although mild strain was diagnosed in 
service this would not cause worsening, 
aggravation of kyphosis.  The condition of 
kyphosis itself with stress on the thoracic spine 
is in my opinion the cause of the degenerative 
changes that are currently found on x-ray of the 
thoracic spine.  

The Veteran does have a diagnosis of back strain 
while in service and he reported back pain at 
discharge.  However, there is no documentation of 
ongoing treatment following service for back 
strain that would, in my opinion, make this 
condition at least as likely as not a permanent 
condition related to service.  Degenerative 
changes of the thoracic spine are in my opinion 
related to the diagnosis of kyphosis and not to 
the mild back strain diagnosed in service. 

The Board finds the February 2008 examiner's opinion 
compelling.  It is based on a complete and thorough review of 
the claims folder, including Dr. Nogler's opinion.  Dr. 
Nogler's opinion, however, is equally compelling.  It is also 
based on a review of the Veteran's service treatment records 
and his own significant history with the Veteran and his 
thoracic spine conditions.  

The Board finds noteworthy that the United States Court of 
Appeals for the Federal Circuit recently held in Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006) that lay evidence 
presented by the Veteran concerning his continuity of 
symptoms after service is credible regardless of the lack of 
contemporaneous medical evidence.  The Veteran's belief, 
however, that in-service military stress caused or aggravated 
his current thoracic spine disability is not competent 
because, again, the Veteran has not demonstrated he possesses 
the medical knowledge or training to provide a medical 
diagnosis or opinion.  See Rucker v. Brown, 10 Vet. App. 67, 
74 (1997) (stating that competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence).  Medical 
evidence is still required to provide such a nexus.

The most significant difference between the opinions is the 
weight given to the Veteran's contention that he suffered 
with chronic back pain since service.  The medical records 
are completely silent of any complaints, treatment or 
diagnoses of back pain for over twenty years after his 
separation from service.  On the other hand, the Veteran 
indicated recurrent back pain on his separation examination.  
The 2008 examiner seemed to put more weight on the absence of 
records versus the Veteran's contentions that he suffered 
with chronic back pain continuously since service.  

Dr. Nogler, on the other hand, did not note or find 
problematic the lack of contemporaneous treatment for the 
Veteran's claimed continuous back pain.  Dr. Nogler, 
additionally, did not limit his opinion to the one reported 
diagnosis of back strain during the Veteran's military 
service.  Rather, Dr. Nogler indicated the physical demands 
of boot camp in general could be responsible for aggravating 
the Veteran's condition.  The 2008 VA examiner, on the other 
hand, did not comment on whether the physical demands of boot 
camp in general could have lead to aggravation of the 
Veteran's pre-existing conditions.  

Despite the February 2008 negative opinion, the Board finds 
there is sufficient evidence rendering the claim at the very 
least in relative equipoise.  Private treatment records note 
a history of back pain dating back to the Veteran's military 
service, despite the large gap in time of actual back 
treatment.  The Veteran further alleges chronic pain since 
service.  There is at least one competent medical opinion 
linking the Veteran's current thoracic spine disabilities to 
the physical demands of the Veteran's military boot camp.  In 
contrast, there is also competent, medical evidence 
concluding an unlikely relationship between the Veteran's 
military service and his current thoracic spine disabilities.

Resolving all reasonable doubt in favor of the Veteran, the 
Board finds service connection for thoracic spine 
disabilities is warranted. 

As this decision represents a complete allowance of the 
benefit sought on appeal, it is not necessary for the Board 
to discuss the Veterans Claims Assistance Act of 2000 and 
whether the duties to notify and assist have been properly 
discharged by VA.  Upon return of this case to the RO, it 
will be making a decision regarding disability rating and 
effective date.  If the Veteran disagrees with either as 
assigned by the RO, he may file a notice of disagreement and 
appeal the determination(s).  The Veteran is not prejudiced 
by the Board's decision on the merits of this appeal.


ORDER

Entitlement to service connection for a thoracic spine 
disability is granted.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


